DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 03/18/2022, with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The 103 rejections of claim 1 and its dependent claims have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 1 line 6 replace the language “the dispensed dose pouches” with the language –dispensed dose pouches--.
In claim 1 line 11 replace the language “the eye marks” with the language –eye marks--.
In claim 1 lines 11-12 replace the language “the dispensed and cut pouches” with the language –the dispensed dose pouches that have been cut--.
In claim 1 line 15 replace the language “the aforesaid actions to be carried out” with the language –the dispensing apparatus--.
In claim 1 line 17 replace the language “the user” with the language –a user--.
In claim 1 line 20 replace the language “the dispensation” with the language –dispensation--.
In claim 1 line 21 replace the language “the dispensed pouches” with the language –the dispensed dose pouches--.
In claim 1 line 22 replace the language “the recording” with the language – recording--.

The amendments were made to correct for antecedent basis issues and improve clarity. Applicant is welcome to provide alternative amendments to correct the antecedent basis issues and clarity if they so desire.


Allowable Subject Matter
Claims 1,3, and 9-16 are allowed over the present prior art of record.

The following is an examiner’s statement of reasons for allowance: an apparatus for dispensing comprising a dispensing unit, a cutting unit with a lead screw powered by a motor, and IR sensing unit, a usb charging port, a first button, a second button, a third button that allows the dispensation of additional pouches and or retrieval of the dispensed pouches, a fourth button and alert lights in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0060936 and 2017/0197748 disclose a cutter driven by a screw. US 2018/0243170 and 9,460,581 disclose retrieving dose pouches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655